Filing # 109077433 E-Filed 06/18/2020 03:48:05 PM


                    IN THE CIRCUIT COURT OF THE SEVENTH JUDICIAL CIRCUIT
                             IN AND FOR ST. JOHNS COUNTY, FLORIDA

        DINA KLEMPF SROCHI, as Trustee of the
        LAURA JEAN KLEMPF REVOCABLE
        TRUST, a Florida Trust,

                      Plaintiff,
                                                                 Case No.: CA20-0083
        v.

        KEVIN JACQUES KLEMPF, FOODONICS
        INTERNATIONAL, INC., a Florida corporation,
        and KEVIN JACQUES KLEMPF, as Trustee of
        the KEVIN JACQUES KLEMPF LIVING
        TRUST, a Florida trust,

                      Defendants.
                                                             /

                                   DEFENDANTS’ MOTION TO DISQUALIFY

               Defendants, Foodonics International, Inc. (“Foodonics”) and Kevin Jacques Klempf,

        individually and as Trustee of the Kevin Jacques Klempf Living Trust (“Jacques”) (collectively,

        the “Defendants”), pursuant to the Rules Regulating The Florida Bar, respectfully request the

        Court enter an Order disqualifying the Akerman LLP law firm (“Akerman”) from representing

        Plaintiff Dina Klempf Srochi, as Trustee of the Laura Jean Klempf Revocable Trust (the

        “Trust”).

               Briefly summarized and for the reasons discussed in more detail below, Akerman should

        be disqualified from representing the Trust because Akerman previously possessed an attorney-

        client relationship with Foodonics International, Inc. (“Foodonics”) and Jacques, representing

        both in protracted negotiations which culminated in the execution of the Foodonics International,




                                                       1
Inc. Shareholder Agreement (“2006 Foodonics Agreement”). 1 Akerman’s over four (4) year

representation of Foodonics and Jacques from 2002-06 included much more than just negotiating

the 2006 Foodonics Agreement. See Affidavit of Kevin Jacques Klempf (attached as Exhibit A)

at ¶ 4. It included general corporate matters, transaction matters, litigation and other private

matters as well. Id. Akerman’s previous representation is the same as, or substantially related

to, the matter now in controversy in both this state court lawsuit as well as the earlier filed

federal lawsuit. Specifically, the 2006 Foodonics Agreement is a primary point of attack in the

Trust’s Amended Counterclaim in the federal court proceeding, Foodonics International, Inc. v.

Dina Klempf Srochi, as Trustee of the Laura Jean Klempf Revocable Trust, Case No. 3:17-cv-

1054-J-32-JRK, and has been a major focus of the Trust’s during written discovery and in

multiple depositions. The 2006 Foodonics Agreement and the negotiations surrounding it is a

critical underpinning of Foodonics and Jacques’ defense of the Trust’s claims. As this state court

proceeding relies upon the federal court proceeding, Akerman should be disqualified from

serving as counsel for the Plaintiff in the state court proceeding because it necessarily would be

disqualified from serving as counsel for the Plaintiff in the federal lawsuit. 2

I.      Procedural & Factual Background

        On January 23, 2020, the Trust, represented at that time solely by the Smith Hulsey &

Busey law firm (“Smith Hulsey”), filed the above captioned state court Complaint against

Foodonics and Jacques Klempf, individually and as Trustee of the Kevin Jacques Klempf Living

1
 During the negotiations of the 2006 Shareholder Agreement, Akerman also represented Jacques in his capacity as
Trustee for: (1) the Julianne M. Klempf Irrevocable Trust; (2) the Alexandria R. Klempf Irrevocable Trust; (3) the
Heather J. Klempf Irrevocable Trust; and (4) the Family Trust under the Edward Klempf Revocable Trust
Agreement.
2
  Notably Akerman, as of the date of this filing, has not filed a similar Notice of Appearance on behalf of the Trust
in the aforementioned federal lawsuit.


                                                         2
Trust. The heart of this state court Complaint is the same “fraudulent transfer” cause of action

that was previously pled by Smith Hulsey in Count XIV of the federal court Amended

Counterclaim. As with Count XIV of the federal court Amended Counterclaim, the original state

court Complaint seeks to set aside the alleged fraudulent transfer of two (2) properties and

primarily seeks monetary damages to satisfy the claims asserted by the Trust.

           The large majority of the factual allegations in the first state court Complaint were

procedural events from the federal lawsuit, including full paragraph citations to references in the

Amended Counterclaim. In fact, Judge Corrigan, during a recent hearing in the federal court

case, questioned why the Trust would file an “unnecessary and duplicative” action in state court,

when the federal court is more than capable of addressing the matters addressed in this lawsuit

and is very familiar with the complex procedural and factual history of the issues between the

parties. See Comp. Ex. A, May 11, 2020 Hearing Transcript Excerpts, at 37:21 – 38:3 attached

to Defendants’ Motion to Dissolve Lis Pendens. 3

           Specifically, in its Amended Counterclaim, the Trust alleges that Jacques “began in or

before 2006 to embark on a systematic plan to acquire all of Foodonics stock from his siblings

and his mother at less than fair market value for his personal benefit.”                              See Amended

Counterclaim at ¶ 19.

           The Amended Counterclaim continues to attack the 2006 Shareholder Agreement that

Akerman negotiated 4 on behalf of Foodonics and Jacques as follows:

               20. Through a series of maneuvers culminating in 2006, Jacques Klempf
               took advantage of his position at the Company to squeeze out his sister and

3
    Defendants’ Motion to Dissolve Lis Pendens, and its detailed factual history, is expressly incorporated herein.
4
    Make no mistake, all the parties to the 2006 Shareholder Agreement were competently represented by counsel.


                                                            3
              brother, Dina Klempf Srochi and Marc Klempf, as minority shareholders of
              the Company. Among other tactics used by Jacques Klempf, he purposely
              withheld distributions to shareholders (other than each year’s allocable tax
              liability) and thereby precluded his siblings from realizing any return on
              their stock ownership. In the meantime, Jacques Klempf used Company
              assets to acquire real and personal property for his personal benefit and
              extravagant lifestyle, including oceanfront homes and restaurants.

              21. As a result, in 2006 Jacques Klempf used his leverage to impose an
              agreement on Marc Klempf and Dina Klempf Srochi by which they sold
              their shares of Foodonics stock at a substantial discount to Jacques Klempf
              (the “2006 Shareholders Agreement).

              22. In addition, Jacques Klempf strategically used the 2006 Shareholders
              Agreement to obtain from his mother, Jean Klempf, (i) a restriction not to
              sell her shares of Foodonics stock during her lifetime and (ii) an agreement
              by which, on her death, her estate was obligated to sell the shares of her
              Foodonics stock back to the Company or to Jacques Klempf, as a surviving
              shareholder, at a price computed by a formula, with the purchase price to be
              paid over an eight-year period. This “formula” provided for a 65% discount
              to the value of the Jacques Klempf shares. This extraordinarily favorable
              discounted redemption price was designed to inure to the personal benefit of
              Jacques Klempf.

              23. As a result of the 2006 Shareholders Agreement, Jacques Klempf
              completed the maneuvers necessary to make himself the majority owner of
              Foodonics’ stock (53.6%) leaving the Jean Klempf Trust as a minority
              shareholder (45.6%) . . . . 5

See Id. at ¶¶ 20-23.

        On May 14, 2020, Defendants’ filed their Motion to Dissolve Lis Pendens in state court

after Judge Corrigan deferred to this Court the issue of dissolving the lis pendens recorded by the

Plaintiffs.



5
  It should go without stating that Defendants deny the allegations contained in ¶¶ 19-23 of the Amended
Counterclaim. The 2006 Shareholder Agreement contained, among other items, a negotiated “Determined Price of
Shares” which provided a formula to determine the price per share. See Exhibit B to the 2006 Shareholder
Agreement. Moreover, Section 5.2 of the 2006 Shareholder Agreement provided that in the event of payment for a
decedent’s offered shares, a down payment equal to ten percent (10%) of the purchase price was to be paid at the
time of purchase and the remaining balance was to be paid in eight (8) annual installments, together with interest.
The 2015 Redemption and Settlement Agreement resulted in Jacques paying both more than the agreed upon
formula and much sooner than required.
                                                        4
       On June 9, 2020, Plaintiff’s counsel, Smith Hulsey, filed in federal court its Motion to

Withdraw as Counsel for Plaintiff. That Motion in federal court remains pending.

       Two (2) days later, on June 11, 2020, Plaintiff’s counsel, Smith Hulsey, filed in this

Court its Motion to Withdraw as Counsel for Plaintiff and to Continue the June 19 Hearing.

Four (4) days later, on June 15, 2020, this Court signed an Order denying Plaintiff’s Motion to

Continue the June 19, 2020 Hearing and stated that Smith Hulsey’s Motion to Withdraw as

Counsel remained pending.

       On June 15, 2020, Akerman filed its Notice of Appearance and Designation of E-Mail

Addresses in this Court.

       On June 17, 2020, Akerman, having the benefit of Defendants’ previously filed Motions

to Dismiss and Dissolve Lis Pendens, filed Plaintiff’s Amended Complaint in this Court. The

Amended Complaint is a late-filed effort to re-state the exact same claims in a misleading way so

as to avoid the dissolution of the lis pendens. But in so doing, the Trust has made even more

clear that this action and the federal action are inextricably intertwined. In fact, essentially all of

the allegations in the new Complaint rely upon a fundamental (and flawed) assumption that the

Trust has somehow established its claims and allegations in the federal action, a case in which

the 2006 Foodonics Agreement is perhaps the most significant defense issue.

       This Motion now follows.

II.    Legal Analysis

       Pursuant to Rule 4-1.9, Rules Regulating The Florida Bar, Conflict of Interest; Former

Client, “[a] lawyer who has formerly represented a client in a matter must not afterwards:

           (a) Represent another person in the same or a substantially related matter in
               which that person’s interests are materially adverse to the interests of
               the former client unless the former client gives informed consent . . . .

                                                  5
See R. Regulating Fla. Bar 4-1.9. Furthermore, found within the Comment section of Rule 4-1.9,

is the following explanation: “Matters are ‘substantially related’ for purposes of this rule if they

involve the same transaction or legal dispute, or if the current matter would involve the

lawyer attacking work that the lawyer performed for the former client.

       It is clear that an attorney-client relationship existed between Akerman and current

Defendants Foodonics & Jacques. As a result of that attorney-client relationship, Akerman was

privy to all the sensitive confidential information that led to the negotiation and ultimate

execution of the 2006 Shareholders Agreement. See Exhibit A at ¶¶ 3-4. Moreover, Foodonics’

and Jacques’ role in the 2006 Shareholder Agreement is under substantial attack by the Trust in

both this state court lawsuit as well as the federal court litigation. Id. It defies logic that

Akerman should now be permitted to represent the Trust and attack the legal advice Akerman

provided to Foodonics and Jacques regarding the 2006 Shareholder Agreement.

       Attorneys, and their law firms, owe confidentiality obligations to former clients. In order

to ensure the fair administration of justice, any information acquired by an attorney in the course

of representing a client may not subsequently be used by the attorney, or the firm, to the

disadvantage of the former client without that former’s client’s consent. See R. Regulating Fla.

Bar 4-1.9. A conflict of interest that applies to an attorney associated with a law firm is to be

imputed to other partners and associates working in that firm.

       Rule 4-1.10(c), Rules Regulating The Florida Bar, Imputation of Conflicts of Interest;

General Rule, states in part as follows:

      (c) Representing Interests Adverse to Clients of Formerly Associated
          Lawyer.

          When a lawyer has terminated an association with a firm, the firm is not
          prohibited from thereafter representing a person with interests materially

                                                 6
               adverse to those of a client represented by the formerly associated lawyer
               unless:

                    (1) The matter is the same or substantially related to that in which
                        the formerly associated lawyer represented the client; and

                    (2) Any lawyer remaining in the firm has information protected by
                        rules 4-1.6 6 and 4-1.9(b) and (c) that is material to the matter.

See R. Regulating Fla. Bar 4-1.10(c) (emphasis added).

           Sub-section (1) is satisfied for the reasons previously discussed. Akerman represented

Defendants Foodonics and Jacques in the drafting and negotiation of the 2006 Shareholder

Agreement. See Exhibit A at ¶3-4. The 2006 Shareholder Agreement is expressly described in

the pending federal court Amended Counterclaim as an agreement that Jacques, with his

Akerman attorneys, allegedly “used his leverage to impose upon” his siblings to force them to

sell their shares in Foodonics at a substantial discount. This state court action depends upon the

federal court action.

           Next, Akerman also has information regarding Foodonics, Jacques, and the 2006

Shareholder Agreement, among other items, which is protected by Rules 4-1.6 and 4-1.9(b) &

(c), and is material to this matter. Again the Comment section is instructive for circumstances

when a law firm attempts to undertake representation adverse to a former client. With respect to

confidentiality, “[a] lawyer may have general access to files of all clients of a law firm . . . it

should be inferred that such a lawyer in fact is privy to all information about all the firm’s

clients.” See Comment to Rule Regulating The Florida Bar 4-1.10. The Comment continues that:

[a]pplication of subdivisions (b) and (c) depends on a situation’s particular facts. In any inquiry,

the burden of proof should rest upon the firm whose disqualification is sought.”

6
    Rule 4-1.6, Rules Regulating The Florida Bar, Confidentiality of Information.


                                                           7
       The Florida Supreme Court decision in State Farm Mut. Auto. Ins. Co. v. K.A.W., 575

So.2d 630 (Fla. 1991) is also instructive. The Florida Supreme Court, in reversing the trial court,

ordered the disqualification of the law firm where a former lawyer of the plaintiff’s firm was

subsequently retained by an added defendant after the second amended complaint was filed. See

K.A.W., 575 at 631. The Florida Supreme Court recited Rule 4-1.9 and noted the requirement of

maintaining client confidences is twofold.      First it advances the interests of the client by

encouraging the free-flow of information and development of trust between lawyer and client.

Id. at 632. Secondly, the Florida Supreme Court noted that our “legal system cannot function

fairly or effectively if an attorney has an informational advantage in the form of confidences

gained during a former representation of his client’s current opponent.” Id.

       The Florida Supreme Court continued its analysis by addressing the appropriate standard

to apply in order to determine whether the law firm should be disqualified. The Florida Supreme

Court stated that a party “seeking to disqualify opposing counsel was required to show that (1) an

attorney-client relationship existed, thereby giving rise to an irrefutable presumption that

confidences were disclosed during the relationship, and (2) the matter in which the law firm

subsequently represented the interest adverse to the former client was the same or substantially

related to the matter in which it represented the former client.” Id. at 633 (emphasis added).

       Again, the attorney-client relationship between Akerman and Foodonics and Jacques

clearly existed. Secondly, the matter – the 2006 Shareholder Agreement – is the same matter

now for Akerman as it was previously.

III.   Conclusion

       For the reasons stated above, Defendants Foodonics and Kevin Jacques Klempf,

individually and as Trustee of the Kevin Jacques Klempf Living Trust respectfully request the

                                                 8
Court enter an Order disqualifying the Akerman LLP law firm from representing the Plaintiff

Dina Klempf Srochi, as Trustee of the Laura Jean Klempf Revocable Trust.

                                          Respectfully Submitted,

                                          ABEL BEAN LAW P.A.

                                          By: /s/ Daniel K. Bean
                                          Daniel K. Bean, Esq.
                                          Florida Bar No. 15539
                                          Andrew J. Steif, Esq.
                                          Florida Bar No. 0042475
                                          50 North Laura Street, Suite 2500
                                          Jacksonville, Florida 32202
                                          Telephone: (904) 516-5486
                                          dbean@abelbeanlaw.com
                                          asteif@abelbeanlaw.com
                                          Attorneys for Defendants,
                                          Foodonics International, Inc. and Kevin Jacques
                                          Klempf, individually and as Trustee of the Kevin
                                          Jacques Klempf Living Trust




                                             9
                                 CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on June 18, 2020, the foregoing was filed with the Clerk of

Court by using the electronic filing system, which will serve via e-mail this filing to the attorneys

of record named below.

James H. Post, Esq.                                   Christian P. George
Florida Bar No. 175460                                Florida Bar No.: 41055
Smith Hulsey & Busey                                  Aleksas A. Barauskas
One Independent Drive, Suite 3300                     Florida Bar No.: 68175
Jacksonville, Florida 32202                           William C. Handle
Telephone: (904) 359-7700                             Florida Bar No.: 1002425
Facsimile: (904) 359-7708                             Akerman LLP
jpost@smithhulsey.com                                 50 N. Laura Street, Suite 3100
khettinger@smithhulsey.com                            Jacksonville, Florida 32202
                                                      Telephone: 904.798.3700
                                                      Facsimile: 904.798.3730
                                                      Christian.george@akerman.com
                                                      Aleksas.barauskas@akerman.com
                                                      William.handle@akerman.com
                                                      Susan.scott@akerman.com



Attorneys for Plaintiff,
Dina Klempf Srochi, as Trustee of the
Laura Jean Klempf Revocable Trust




                                                 10
EXHIBIT A
            IN THE CIRCUIT COURT OF THE SEVENTH JUDICIAL CIRCUIT
                     IN AND FOR ST. JOHNS COUNTY, FLORIDA

DINA KLEMPF SROCHI, as Trustee of the
LAURA JEAN KLEMPF REVOCABLE
TRUST, a Florida Trust,

              Plaintiff,
                                                        Case No.: CA20-0083
v.

KEVIN JACQUES KLEMPF, FOODONICS
INTERNATIONAL, INC., a Florida corporation,
and KEVIN JACQUES KLEMPF, as Trustee of
the KEVIN JACQUES KLEMPF LIVING
TRUST, a Florida trust,

              Defendants.
                                                    /

                           AFFIDAVIT OF KEVIN JACQUES KLEMPF

STATE OF FLORIDA

COUNTY OF DUVAL

       Before me, the undersigned notary, on this day, personally appeared Kevin Jacques

Klempf, who, being first duly sworn, deposes and says:

       1.     My name is Kevin Jacques Klempf. I am over eighteen (18) years of age and

otherwise competent to testify and make this Affidavit based on my personal knowledge.

       2.     I am the President of Defendant, Foodonics International, Inc. (“Foodonics”), a

Florida corporation. I am also the Trustee of the Kevin Jacques Klempf Living Trust (“Klempf

Trust”). As such, I am fully authorized by Foodonics and the Klempf Trust to make the

statements contained herein.

       3.     On or about September 15, 2006, Foodonics entered into a Shareholders

Agreement with Plaintiff Dina Klempf Srochi, as Trustee of the Laura Jean Klempf Revocable

                                              1
Trust dated April 1, 1992, among others. The Shareholders Agreement resolved issues in dispute

regarding the transferability of Foodonics shares and was the culmination of many months of

protracted negotiations during which Foodonics and myself were represented by the law firm of

Akerman LLP.

       4.       In the course and scope of Akerman LLP's representation of Foodonics and

myself -- this representation lasting in excess of four (4) years -- the law firm was privy to

material and confidential information that went well-beyond the Shareholder Agreement and

included general corporate matters, transaction issues, litigation strategy, and private concerns.

       5.       The Shareholders Agreement that Akerman LLP assisted Foodonics and myself in

negotiating and drafting is now squarely at issue in both Foodonics International, Inc. v. Dina

Klempf Srochi, No. 3:17-cv-1054-J-32-JRK (M.D. Fla.) and Dina Klempf Srochi v. Foodonics

International, Inc., et al., No. CA20-0083 (Fla. 7th Cir. Ct.).

       6.       Plaintiff Dina Klempf Srochi, by and through her attorneys at Akerman LLP, is

currently attacking the Shareholder Agreement as an instrument allegedly borne out of calculated

maneuvers, improper leverage, and manipulation in an attempt to "squeeze out" my siblings, who

were then minority shareholders of Foodonics.

       7.       The Shareholder Agreement constitutes work that the law firm of Akerman LLP

itself previously performed in connection with its representation of Foodonics and myself and

necessarily required communications with me as well as attorneys and consultants for my mother

and siblings.

       8.       The issues involved in the current federal and state court litigation are

substantially related to those implicated in the Shareholder Agreement and other matters because

they concern the same transactions or legal disputes Akerman LLP previously assisted Foodonics

                                                  2
and myself in resolving over the course of several years.

       9.      The interests of Plaintiff Dina Klempf Srochi, now represented by Akerman LLP,

are materially adverse to the interests of Foodonics and myself because she is a party opponent in

both federal and state litigation involving, at least in part, the Shareholder Agreement that

Akerman LLP prepared while representing Foodonics and myself.

       10.     I consider Akerman LLP's representation of Plaintiff Dina Klempf Srochi an act

of disloyalty, as I considered the law firm of Akerman LLP to be one (1) entity and assumed the

confidences that I shared with any attorneys at the law firm would be equally protected by all

other attorneys at the law firm. As a former client of Akerman LLP, this has caused me to feel

extremely anxious.

       11.     No representative of Akerman LLP has reasonably assured me that the principles

of loyalty and confidence in connection with the law firm's prior representation of Foodonics and

myself would not be compromised.

       12.     Upon information and belief, the law firm of Akerman LLP retained and is still in

possession of information related to its prior representation of Foodonics and myself, which is

necessarily protected by the attorney-client privilege. This belief is heightened by the fact that

two (2) of the attorneys with Akerman LLP who have entered an appearance in the state court

litigation are partners at the law firm; in fact, one of them is the current Office Managing Partner,

which in my mind creates a conclusive presumption that he has access to all confidences

concerning all clients of the firm, both past and present.




                                                  3
       13.    I have not waived any conflict of interest by Akerman LLP on behalf of

Foodonics or myself.




                                          4
